CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?764124941167397-...
                         Case 1:19-cv-03331-MLB Document 71 Filed 07/29/20 Page 1 of 1




                                                  1:19-cv-03331-MLB
                                                Mize et al v. Pompeo et al
                                               Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 07/29/2020.


              TIME COURT COMMENCED: 10:05 A.M.
              TIME COURT CONCLUDED: 11:15 A.M.                    COURT REPORTER: Jana B. Colter
              TIME IN COURT: 1:10                                 DEPUTY CLERK: Benjamin Thurman
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Tara Borelli representing James Derek Mize
         PRESENT:                   Tara Borelli representing Jonathan Daniel Gregg
                                    Kuntal Cholera representing The U.S. Department of State
                                    Kuntal Cholera representing Michael R. Pompeo
                                    Omar Gonzalez-Pagan representing James Derek Mize
                                    Omar Gonzalez-Pagan representing Jonathan Daniel Gregg
                                    Susan Manning representing James Derek Mize
                                    Susan Manning representing Jonathan Daniel Gregg
                                    Aaron Morris representing James Derek Mize
                                    Aaron Morris representing Jonathan Daniel Gregg
                                    John Polito representing James Derek Mize
                                    John Polito representing Jonathan Daniel Gregg
         PROCEEDING
                                    Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               Oral arguments held via video conference (Zoom) regarding Defendants'
                                    [63] Motion to Dismiss for Lack of Subject-Matter Jurisdiction. A written
                                    order will be issued.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                             7/31/2020, 11:22 AM
